ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                )
                                           )
United Terex                               )      ASBCA No. 59015
                                           )
Under Contract No. NOO 104-09-C-K094       )

APPEARANCE FOR THE APPELLANT:                     Jeff Ifrah, Esq.
                                                   Ifrah Law
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Ronald J. Borro, Esq.
                                                   Navy Chief Trial Attorney
                                                  Robert L. Kois, Jr., Esq.
                                                   Trial Attorney
                                                   Naval Inventory Control Point
                                                   Mechanicsburg, PA

                               ORDER OF DISMISSAL

      The dispute has been settled.

      The appeal is dismissed with prejudice.

      Dated: 11 March 2014



                                           /MARK N. STEMPER
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59015, Appeal of United Terex,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2